

	

		II

		109th CONGRESS

		2d Session

		S. 2422

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Vitter (for himself

			 and Mr. Lott) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish a Conservation and Habitat Restoration Fund

		  and to require the Secretary of Commerce to provide grants to States for

		  coastal zone management, coastal wetlands conservation, coastal land

		  protection, and fisheries habitat restoration, and to improve understanding of

		  coastal areas, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Coastal Conservation and Habitat

			 Restoration Act of 2006.

		2.DefinitionsIn this Act:

			(1)Coastal

			 political subdivisionThe term coastal political

			 subdivision means a county, parish, or other equivalent subdivision of a

			 Coastal State, all or part of which, on the date of the enactment of this Act,

			 lies within the boundaries of the coastal zone of the State, as identified in

			 the coastal zone management program of the State approved under the

			 Coastal Zone Management Act of 1972

			 (16 U.S.C. 1451 et seq.).

			(2)Coastal

			 StateExcept as otherwise provided, the term coastal

			 State shall have the meaning given such term in section 304 of the

			 Coastal Zone Management Act of 1972 (16 U.S.C. 1453)

			(3)Coastal

			 zoneThe term coastal zone means the coastal zone

			 as determined under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et

			 seq.) on the date of the enactment of this Act.

			(4)CoastlineThe

			 term coastline has the meaning given the term coast

			 line in section 2(c) of the Submerged Lands Act (43 U.S.C.

			 1301(c)).

			(5)FundThe

			 term Fund means the Coastal Conservation and Habitat Restoration

			 Fund established by section 3.

			(6)PlanThe

			 term Plan means a Coastal Conservation and Habitat Restoration

			 Plan described in section 4.

			(7)Qualified outer

			 Continental Shelf revenuesThe term qualified outer

			 Continental Shelf revenues means all amounts received by the United

			 States, from each leased tract or portion of a leased tract lying seaward of

			 the zone defined and governed by section 8(g) of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1337(g)) (or lying within that zone but to which such

			 section 8(g) does not apply), including bonus bids, rents, royalties (including

			 payments for royalties taken in kind and sold), net profit share payments, and

			 related interest.

			(8)SecretaryThe

			 term Secretary means the Secretary of Commerce.

			3.Coastal

			 Conservation and Habitat Restoration Fund

			(a)EstablishmentThere

			 is established in the Treasury of the United States a separate account to be

			 known as the Coastal Conservation and Habitat Restoration

			 Fund.

			(b)Deposited

			 amountsThe Secretary of the Treasury shall deposit into the Fund

			 for each fiscal year, without further appropriation, the following

			 amounts:

				(1)Digital

			 Transition and Public Safety FundAmounts deposited in the

			 Digital Transition and Public Safety Fund that exceed $11,000,000,000.

				(2)Royalty

			 revenuesDuring each of the fiscal years 2006 through 2016, an

			 amount equal to the amount of all qualified outer Continental Shelf revenues

			 attributable to royalties received by the United States during the previous

			 fiscal year that are in excess of the following amount for the applicable

			 year:

					(A)$7,000,000,000 in

			 the case of royalties received in fiscal year 2006.

					(B)$8,300,000,000 in

			 the case of royalties received in fiscal year 2007.

					(C)$9,500,000,000 in

			 the case of royalties received in fiscal year 2008.

					(D)$9,100,000,000 in

			 the case of royalties received in fiscal year 2009.

					(E)$9,600,000,000 in

			 the case of royalties received in fiscal year 2010.

					(F)$9,650,000,000 in

			 the case of royalties received in fiscal year 2011.

					(G)$9,100,000,000 in

			 the case of royalties received in fiscal year 2012.

					(H)$10,900,000,000

			 in the case of royalties received in fiscal year 2013.

					(I)$10,900,000,000

			 in the case of royalties received in fiscal year 2014.

					(J)$11,000,000,000

			 in the case of royalties received in fiscal year 2015.

					(K)$11,100,000,000

			 in the case of royalties received in fiscal year 2016.

					(3)Bonus

			 bidsDuring the fiscal years 2006 through 2016, an amount equal

			 to the amount of all qualified outer Continental Shelf revenues attributable to

			 bonus bids received by the United States that are in excess of $850,000,000

			 during the previous fiscal year.

				(4)Ocean

			 activitiesDuring a fiscal year after 2016, an amount equal to 50

			 percent of all qualified outer Continental Shelf revenues received by the

			 United States during the preceding fiscal year.

				(5)Other

			 fundsAny other amounts that are appropriated to the Fund.

				(c)Apportionment

			 of funds

				(1)In

			 generalThe Secretary shall use amounts in the Fund remaining

			 after the application of subsection (d), without further appropriation, to make

			 payments to each coastal State, if the Secretary has approved a Plan for such

			 State under section 4, during December of 2005, and December of each year

			 thereafter, from revenues in the Fund based upon calculations from revenues

			 generated in the immediately preceding fiscal year.

				(2)AllocationThe

			 payments made under paragraph (1) shall be allocated as follows:

					(A)20 percent shall

			 be apportioned among the coastal States so that the ratio of the amount

			 apportioned to each coastal State under this subparagraph bears to the total

			 amount so apportioned for the fiscal year is equal to the ratio that the

			 coastline of such State bears to the total coastline of all coastal States, as

			 determined by the Secretary.

					(B)40 percent shall

			 be apportioned among the coastal States so that the ratio of the amount

			 apportioned to each coastal State under this subparagraph bears to the total

			 amount so apportioned for the fiscal year is equal to the ratio that the

			 average qualified outer Continental Shelf revenues generated off the coastline

			 of such State over the previous 40 year period to the average qualified outer

			 Continental Shelf revenues generated off the coastline of all coastal States

			 over the previous 40 year period.

					(C)40 percent shall

			 be apportioned among the coastal States so that the ratio of the amount

			 apportioned to each coastal State under this subparagraph bears to the total

			 amount so apportioned is equal to the ratio of qualified outer Continental

			 Shelf revenues generated off the coastline of a coastal State for the previous

			 fiscal year to the qualified outer Continental Shelf revenues generated off the

			 coastline of all coastal States during the previous fiscal year.

					(3)Payments to

			 coastal political subdivisions

					(A)In

			 generalThe Secretary shall pay 35 percent of the amount

			 allocated to each coastal State, as determined under paragraph (2), to the

			 coastal political subdivisions of such coastal State.

					(B)AllocationOf

			 the amount paid to coastal political subdivisions of a coastal State under

			 subparagraph (A), 100 percent shall be apportioned among such coastal political

			 subdivisions so that the ratio of the amount apportioned to each coastal

			 political subdivision under this subparagraph bears to the total amount so

			 apportioned for the fiscal year for the coastal State is equal to the ratio

			 that the coastline of such coastal political subdivision bears to the total

			 coastline of the coastal State, as determined by the Secretary.

					(4)Determination

			 of qualified outer Continental Shelf revenuesFor purposes of

			 paragraph (2), qualified outer Continental Shelf revenues shall be considered

			 to be generated off the coastline of a State if such revenues were produced

			 within the area offshore of the State identified as the Federal Outer

			 Continental Shelf administrative boundary of the State by the Director of the

			 Minerals Management Service in the notice published January 3, 2006, entitled

			 Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from

			 the Submerged Lands Act Boundary seaward to the Limit of the United States

			 Outer Continental Shelf (71 Fed. Reg. 127).

				(5)NotificationThe

			 Secretary shall notify each coastal State of its apportionment and the amounts

			 of such apportionment shall be available to such State to carry out activities

			 described in such State's approved Plan.

				(6)ReapportionmentAny

			 amount of any apportionment under this subsection that has not been paid or

			 obligated by the Secretary during the fiscal year in which such notification is

			 given and the two fiscal years thereafter shall be reallocated by the Secretary

			 in accordance with paragraph (2).

				(7)Treatment of

			 States

					(A)Special rule

			 for apportionmentFor the purposes of payment and allocation

			 under paragraphs (1) and (2), Puerto Rico, the Virgin Islands, Guam, and

			 American Samoa—

						(i)shall be treated

			 collectively as one coastal State; and

						(ii)shall each be

			 allocated an equal share of any amount distributed to them pursuant to

			 paragraph (2).

						(B)Other

			 purposesEach of the areas referred to in subparagraph (A) shall

			 be treated as a State for all other purposes of this Act.

					(d)Administrative

			 costsThe Secretary may use not more than

			 1/2 of 1 percent of the amount in the Fund during a fiscal

			 year to pay the administrative costs of implementing this Act.

			4.Coastal

			 Conservation and Habitat Restoration Plan

			(a)Requirement for

			 Plan

				(1)In

			 generalThe Secretary may provide amounts from the Fund to a

			 coastal State under section 3 only if the Secretary has approved a Coastal

			 Conservation and Habitat Restoration Plan for such coastal State as described

			 in this section.

				(2)Plans by

			 political subdivisionThe Governor shall include in the Plan

			 submitted by the State any Plan prepared by a coastal political subdivision of

			 the State.

				(b)Content of

			 PlanA Plan submitted under this section shall include activities

			 to be carried out—

				(1)to implement a

			 management program approved under section 306 of the Coastal Zone Management

			 Act of 1972 (16 U.S.C. 1455);

				(2)to conserve and

			 restore coastal lands and wetlands, including measures to address

			 subsidence;

				(3)to protect areas

			 of the coastal zone from damage attributable to natural disasters, including

			 activities to protect property and lives from natural disasters;

				(4)to improve the

			 knowledge and understanding of coastal habitats, including the acquisition and

			 installation of equipment designed to collect data on such habitats;

				(5)to restore

			 fisheries and coastal habitat; and

				(6)to mitigate and

			 prevent damages from offshore activities carried out in or near the coastal

			 zone.

				(c)Requirement for

			 public participationIn the development of the Plan, the Governor

			 and the coastal political subdivision shall—

				(1)solicit local

			 input; and

				(2)provide for

			 public participation.

				(d)Schedule for

			 reviewNot later than 90 days after a Plan of a State is

			 submitted under this subsection, the Secretary shall approve or disapprove the

			 plan.

			(e)Amendments or

			 modificationAny amendment to or revision of a plan approved

			 under this section shall be—

				(1)prepared and

			 submitted in accordance with the requirements of this section; and

				(2)approved or

			 disapproved by the Secretary not later than 90 days after such amendment or

			 revision is submitted.

				(f)Use of

			 fundsA coastal State and a coastal political subdivision shall

			 use any grant received under this Act—

				(1)to carry out

			 activities described in the Plan for such coastal State approved by the

			 Secretary in a manner that is consistent with Federal and State law; and

				(2)for any payment

			 that is eligible to be made with funds provided to States under section 35 of

			 the Mineral Leasing Act (30 U.S.C. 191).

				(g)Improper use of

			 fundsIf the Secretary

			 determines that an expenditure made by a coastal State or coastal political

			 subdivision is not in accordance with the approved Plan of the State (including

			 any plan of a coastal political subdivision included in the plan of the State),

			 the Secretary shall not disburse any additional amount under this Act to such

			 State or subdivision until—

				(1)the amount of the

			 expenditure is repaid to the Secretary; or

				(2)the Secretary

			 approves an amendment to the plan that authorizes the expenditure.

				(h)Requirement for

			 signageThe Secretary shall require, as a condition of any

			 allocation of funds provided under this section, that Coastal State or coastal

			 political subdivision shall include on any sign installed at a site at or near

			 an entrance or public use area for which funds provided under this Act are used

			 a statement that the existence or development of the site is a product of those

			 funds.

			(i)Annual

			 report

				(1)Requirement for

			 reportThe Governor of a Coastal State, in coordination with the

			 coastal political subdivisions of that State, shall submit an annual report to

			 the Secretary that describes all funds received under this Act during the

			 previous fiscal year and the use of such funds.

				(2)Incorporation

			 by referenceThe annual report required by paragraph (1) may

			 incorporate by reference any other report required to be submitted under

			 another provision of law.

				5.ArbitrationThe Secretary may require, as a condition of

			 any payment under this section, that a coastal State or coastal political

			 subdivision shall submit to arbitration—

			(1)any dispute

			 between the Coastal State or coastal political subdivision and the Secretary

			 regarding implementation of this Act; and

			(2)any dispute

			 between the Coastal State and political subdivision regarding implementation of

			 this Act, including any failure to include in the plan submitted by the State

			 under section 3 any spending plan of the coastal political subdivision.

			6.ConstructionNothing in this Act shall be construed as

			 repealing, superseding, modifying, or otherwise affect any authority or

			 moratoria regarding leasing of offshore energy resources in effect on the date

			 of enactment of this Act.

		

